DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/04/2022. 
Claim(s) 1-9 and 11-16 are currently pending. 
Claim(s) 1 and 16 have been amended. 
Claim(s) 15 has been withdrawn.
Claim(s) 10 has been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 12/28/2021, with respect to the rejection of claim(s) 1-9 and 11-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim(s) 1-9 and 11-16 under 35 U.S.C. 103 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to a frame for a thermoelectric module non-elected without traverse.  Accordingly, claim 15 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claim 15.

Allowable Subject Matter
Claims 1-9, 11-14 and 16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach of fairly suggest each of the buffer members being configured to be bonded to both the frame and an outer surface of the heat source/exhaust tube in the context of other limitations recited in the claims.
Schmidt teaches buffer spaces [Fig. 2c].  Akiba teaches providing buffer members (39) in buffer spaces in order to reduce heat released from the surfaces of the thermoelectric elements thereby reducing loss of energy [Fig. 20 and paragraph 0080].  However, Schmidt and Akiba do not teach a configuration in which the buffer members are bonded to both the frame and an outer surface of the heat source/exhaust tube.  In Schmidt, the central element 2 and the buffer space are separated by the inner surface of the central element 2.  Accordingly, even when modified to include the buffer members of Akiba, such would not be able to be coupled to the central element 2.  
One of ordinary skill would not have found obvious to modify the thermoelectric module disclosed in Schmidt to comprise the buffer members as in the instant claim, as such would require a substantial reconstruction and redesign of the elements shown in Schmidt as well as a change in the basic principle under which the Schmidt construction was designed to operate.  Further, there is no teaching, suggestion of motivation in the prior art that would lead one of ordinary skill to perform such modification.
Regarding claims 2-9, 11-14 and 16
	Claims 2-9, 11-14 and 16 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721